HUNTER, Judge,
dissenting.
I disagree with Chief Judge Eagles’ conclusion that failure to instruct the jury on the law of self-defense was harmless error in light of the jury’s verdict of guilty of involuntary manslaughter. Accordingly, I respectfully dissent.
State v. Ray, 299 N.C. 151, 261 S.E.2d 789 (1980), relied on by Chief Judge Eagles, ultimately stands for the proposition that it is prejudicial error to submit the offense of involuntary manslaughter to the jury in a case where the evidence tends to point toward an intentional shooting and where there is a “reasonable possibility” that a jury would find the shooting was done in self-defense and the defendant would thus be acquitted. Id. at 164-65, 261 S.E.2d at 797-98. “[T]he crime of involuntary manslaughter involves the commission of an act, *381whether intentional or not, which in itself is not a felony or likely to result in death or great bodily harm.” Id. at 158, 261 S.E.2d at 794. Therefore, it follows that an act undertaken in self-defense involving an intentional assault likely to result in death or bodily harm cannot be involuntary manslaughter. See id.
In this case, the trial court instructed the jury that to convict defendant of voluntary manslaughter they must find defendant “killed the victim by an intentional and unlawful act[.]” To convict defendant of involuntary manslaughter, the jury was instructed that they would have to find that defendant “acted in a criminally negligent way” and “this criminally negligent act proximately caused the victim’s death.” Clearly, the jury found that there was insufficient evidence to support a voluntary manslaughter conviction. Without, however, an instruction informing them that if they found that a killing may in some circumstances be justified, i.e., in self-defense, and result in acquittal, it is highly probable the jury believed they were required to find defendant guilty of at least some form of homicide. Thus, in this case as in Ray, the jury’s consideration of self-defense, which would result in acquittal, was “short-circuited.” Id. at 165, 261 S.E.2d at 798.
Furthermore, there is insufficient evidence to support the involuntary manslaughter conviction.1 The only evidence in this case of an unintentional killing or one caused by criminal negligence is a lack of evidence of exactly what happened during the fight. This, however, simply leads to a myriad of possibilities as to how the victim was shot and ignores the lack of evidence of any act on the part of defendant that would rise to the level of criminal negligence.
Moreover, the actual evidence that is before us alternatively tends to show that, if anything, the shooting was an act intended to inflict bodily harm or death. This was not a case of a gun being discharged once as two people scuffled, instead the evidence is that the gun was fired three times and that the victim was shot twice and in two different places on his body: once in the arm and once in the *382chest. Further, the shooting occurred during a fight that started after the victim kicked in a door and attacked defendant. See, e.g., State v. Maddox, 159 N.C. App. 127, 132, 583 S.E.2d 601, 604 (2003) (“ ‘nature of the assault, the manner in which it was made, the weapon, if any, used, and the surrounding circumstances are all matters from which an intent to kill may be inferred’ ”). This is all evidence pointing toward a shooting intended to cause harm to the victim, possibly in self-defense, and thus, as in Ray, there is no evidence the shooting was anything other than intentional. See Ray, 299 N.C. at 164-65, 261 S.E.2d at 798. Therefore, as in Ray, there was insufficient evidence to support the submission of the charge of involuntary manslaughter to the jury. See id. at 168, 261 S.E.2d at 799. Accordingly, defendant’s involuntary manslaughter conviction should be reversed.